Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Claim Rejections Withdrawal
Applicant’s amendment of Claim 11 is acknowledged. Thus, the claim rejection under 112 is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11, 21, 23-25 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Pub. No. 2017/0207226) of record, in view of Kanamori (U.S. Patent Pub. No. 2017/0323900).
	Regarding Claim 11
	FIG. 1B of Lee discloses a semiconductor memory device, comprising: a first conductor layer (13) provided via a first insulator layer (2) above a substrate (1); 5a plurality of second conductor layers (16) stacked above the first conductor layer and apart from each other in a first direction; a first pillar passing through the second conductor layers along the first direction, and comprising a first 10semiconductor layer (19) partially in contact with the first conductor layer [0027], and a second insulator layer (18) provided between the first semiconductor layer and the second conductor layers, intersections with the second conductor layers functioning as memory cell 15transistors [0029]; a plurality of first contacts, each passing through 15the second conductor layers along the first direction, each comprising a third conductor layer (22) partially in contact with the first conductor layer, and a third insulator layer (21) provided between the third conductor layer and the second conductor layers, and each having an approximately equal 20height.
Lee fails to explicitly disclose “an upper contact provided on the third conductor layer of at least one of the first contacts, wherein a core of the first one of the first contacts is formed of the third conductor layer, and no upper contact is provided on the third conductor layer of at least a second one of first contacts”.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Kanamori. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving electrical characteristics (Para. 4 of Kanamori).

	Regarding Claim 21
	FIG. 1 of Lee discloses a semiconductor memory device, comprising: a source layer (13) provided via a first insulator layer (2) above a substrate (1); 5a plurality of conductor layers (16) stacked above the source layer and apart from each other in a first direction; a first pillar passing through the conductor layers along the first direction, and comprising a 10semiconductor layer (19) including a lower end coupled to the source layer, intersections with at least part of the conductor layers functioning as memory cell transistors; second pillars each passing through the conductor layers along the first direction, each comprising a conductor (22) including a side surface covered with an insulation film (21), and including top surfaces being approximately equal in height to each other and differing in height from a top surface of the first pillar.

	FIG. 3A of Kanamori discloses a similar semiconductor memory device, comprising a contact (564) provided on the conductor of at least one (544) of the second pillars, wherein any contact is not provided on the conductor of at least one other second pillars (530).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Kanamori. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving electrical characteristics (Para. 4 of Kanamori).

	Regarding Claim 23
	FIG. 3A of Kanamori discloses the insulation film (520) contains silicon oxide [0071]. 

	Regarding Claim 24
	FIG. 3A of Kanamori discloses the top surfaces of the second pillars (530) are higher than the top surface of the first pillar (420).
	
	Regarding Claim 25
	FIG. 3A of Kanamori discloses any contact (564) is not provided on the conductors of two or more other second pillars. FIG. 1 of Lee discloses the conductors 

	Regarding Claim 30
	FIG. 1 of Lee discloses a drive circuit provided below the source layer.

Claims 12, 14-15, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kanamori, in view of Son (U.S. Patent Pub. No. 2016/0307910) of record.
	Regarding Claim 12
	Lee as modified by Kanamori discloses Claim 11. 
Lee as modified by Kanamori fails to disclose “a fourth conductor layer provided between the substrate and the first conductor layer in the first direction; and- 53 - a second contact comprising a fifth conductor layer provided on the fourth conductor layer, the second contact extending along the first direction, wherein: 5the second contact extends higher than an uppermost layer of the second conductor layers”.
	FIG. 6 of Son discloses a similar semiconductor memory device, comprising a fourth conductor layer (150) provided between the substrate (100) and the first conductor layer (201a) in the first direction; and- 53 - a second contact comprising a fifth conductor layer (248b) provided on the fourth conductor layer, the second contact extending along the first direction, wherein: 5the second contact extends higher than an uppermost layer of the second conductor layers (260). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Son. The 
	
	Regarding Claim 14
	FIG. 6 of Son discloses the second contact further comprises a fourth insulator layer (241b) covering a side 15surface of the fifth conductor layer (248b), and is provided to pass through the second conductor layers.

	Regarding Claim 15
	FIG. 6 of Son discloses the second contact is provided to pass through the second conductor layers (260) with a plurality of insulator layers (202) interposed, each of 20the insulator layers being provided between the second contact and the second conductor layers in a same layer as each of the second conductor layers.
	
	Regarding Claim 17
	FIG. 1B of Lee discloses the first pillar comprises a first portion in contact with the first conductor layer (13), and a second portion provided on the first portion; the first contact comprises a third portion (bottom portion of 22) in contact with the first conductor layer, and a fourth portion 15provided on the third portion; a height of an upper end of the first portion is approximately equal to a height of an upper end of the third portion; and a height of an upper end of the second portion is 20different from a height of an upper end of the fourth portion (FIG. 2G).

	Regarding Claim 19
	FIG. 1B of Lee discloses the first semiconductor layer (19) of the first pillar and the third conductor layer (22) of the first contact each include a side- 58 - surface partially in contact with the first conductor layer (13).
	
Claims 13 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kanamori and Son, in view of Lu (U.S. Patent Pub. No. 2019/0067314) of record.
	Regarding Claim 13
	Lee as modified by Kanamori and Son discloses Claim 12. 
Lee as modified by Kanamori and Son fails to disclose “the second contact has an outer diameter larger than an outer diameter of the first contact”.
	FIG. 2 of Lu discloses a similar semiconductor memory device, wherein the second contact (236) has an outer diameter larger than an outer diameter of the first contact (228) [0063]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lu. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving control of signals (Para. 4 of Lu).

	Regarding Claim 22
	FIG. 2 of Lu discloses the conductor layer contains tungsten [0052].

Claims 16, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kanamori and Son, in view of Liu (U.S. Patent Pub. No. 2017/0117289) of record.
	Regarding Claim 16
	Lee as modified by Kanamori and Son discloses Claim 12. FIG. 6 of Son further discloses an interconnect (296) provided above the second conductor layers (260) and electrically coupled to the second contact, wherein: upper contact (291) is provided on the third conductor 5layer (248a). 
Lee as modified by Kanamori and Son fails to disclose “two or more of the upper contacts provided to correspond respectively to the two or more of the first contacts are electrically coupled to each other”.
	FIG. 5 of Liu discloses a similar semiconductor memory device, wherein two or more of the upper contacts provided to correspond respectively to the two or more of the first contacts are electrically coupled to each other. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Liu. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing a low-resistance electrical contact (Para. 70 of Liu).

	Regarding Claim 18
	FIG. 5 of Liu discloses the third conductor layer contains silicon or tungsten [0070].

	Regarding Claim 20
.
			
Claims 26-29 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kanamori and Son, in view of Choi (U.S. Patent Pub. No. 2017/0162591) of record.
	Regarding Claim 26
	Lee as modified by Kanamori and Son discloses Claim 21. 
Lee as modified by Kanamori and Son fails to disclose “slits each extending in a second direction intersecting the first direction in the conductor layers, and dividing the conductor layers into a plurality of parts in a third direction intersecting the first direction and the second direction, wherein the second pillars are arranged between two slits adjacent in the third direction among the slits”.
	FIG. 3L of Choi discloses a similar semiconductor memory device, comprising: slits (SA-SB) each extending in a second direction intersecting the first direction in the conductor layers, and dividing the conductor layers into a plurality of parts in a third direction intersecting the first direction and the second direction, wherein the second pillars are arranged between two slits adjacent in the third direction among the slits. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Choi. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of stably securing electrical characteristics (Para. 7 of Choi).
		

	FIG. 1B of Lee discloses a first region in which the first pillar passes through the conductor layers and a second region in which the second pillars pass through the conductor layers are aligned in the second direction.
		
	Regarding Claim 28
	FIG. 3L of Choi discloses a plurality of types of insulators are provided in the slits [0032].

	Regarding Claim 29
	FIG. 2 of Choi discloses the plurality of types of insulators in the slits include silicon oxide and silicon nitride formed on a side wall of the silicon oxide [0070, 0078]. 

Response to Arguments
Applicant's arguments with respect to Claims 11 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892